DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on 02/10/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KEITH M RAYMOND/
 Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                           
Response to Arguments
Rejections under 35 USC § 112
Applicant's arguments filed 02/10/2022 have been fully considered and the rejections have been withdrawn. However, upon further review of applicants most recent claims filed 11/17/2021, new rejections under 112(b) have been made. See below.
Rejections under 35 USC § 103
Applicant’s arguments, see pages 16-19 pf the response filed 02/10/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejections of claims 1-3 and 5-12 have been withdrawn. See remarks below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 & 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the coordinate system of the X-ray source”, “the transformation relationship between the coordinate system of an X-ray source sensor and the coordinate system of the X-ray source”, “the position information of the x-ray source sensor in the coordinate system of a position tracker”, “the position information of the patient sensor in the coordinate system of the position tracker”, in 17-24.  There is insufficient antecedent basis for these limitations in the claim. There is no earlier recited “coordinate system” of the x-ray source, nor earlier recited “transformation relationship” between “the coordinate system” of an x-ray source sensor and the coordinate system of the x-ray source as there is no earlier recited “coordinate system” relating to the x-ray source sensor. Further, there is no earlier recited “position information” of the x-ray source sensor in the “coordinate system” of a position tracker and there is no earlier recited “coordinate system” of the position tracker. Additionally, there is no earlier recited “position information” of “the patient sensor” in the coordinate system of the position tracker nor is there an earlier recited “patient sensor”.
Claims 9 and 11 are also rejected for reciting the same limitations outlined above in the rejection of claim 1.
Claims 2-3 & 5-8 are also rejected due to their dependency on claim 1 in light of the above rejection for claim 1.
Claim 12 is also rejected for reciting the method of claim 1 as the above rejected subject matter is part of the method of claim 1.
Claim 2 recites “position information of the x-ray source sensor”, “position information of a patient sensor”, “a patient sensor attached to the patient”, “and transformation relationship between a coordinate system of the x-ray source sensor and a coordinate system of the x-ray source”, “wherein the x-ray source sensor and the patient sensor are positional trackable sensors by the position tracker” and in lines 5-9 which renders the claim indefinite because it is unclear if the “position information” of the x-ray source sensor attached to the x-ray source is meant to refer to the position information of the x-ray source sensor recited in claim 1, on which claim 2 is dependent or if the position information of the x-ray source sensor in claim 2 is different than that of the position information of the x-ray source sensor recited in claim 1. Similarly, it is unclear if the “position information” of the patient sensor attached to the patient is meant to refer to the position information of the patient sensor recited in claim 1, on which claim 2 is dependent or if the position information of the patient sensor in claim 2 is different than that of the position information of the patient sensor recited in claim 1; accordingly, it is unclear if “a patient sensor” is meant to refer to the patient sensor in claim 1, on which claim 2 is dependent, or to a different patient sensor. It is also unclear if the “transformation relationship” refers to the transformation relationship between the coordinate systems of the x-ray source sensor and the x-ray source recited in claim 1, on which claim 2 is dependent, or if this is a different transformation relationship since new coordinate systems for both the x-ray source sensor and the x-ray source appear are recited in claim 2 as being newly introduced. Additionally, it is unclear if “a coordinate system of the x-ray source sensor” and “a coordinate system of the x-ray source” refer to the coordinate system of the x-ray source sensor and the coordinate system of the x-ray source recited in claim 1, if applicant now recites new coordinate systems for both the x-ray source sensor and the x-ray source. Further, it is unclear if the applicant meant that the x-ray source sensor and the position sensor are positioned trackable sensors via the position tracker or if the positions of the x-ray source sensor and the patient sensor are trackable by the position tracker.
Claim 3 is also rejected due to its dependency on claim 2 in light of the above rejection for claim 2.
Claim 7 is also rejected due to its dependency on claim 2 via claim 3 in light of the above rejection for claim 2.
	Claim 5 recites “determining a surgical instrument position from the 3D image based on position information of a surgical instrument based on a patient sensor attached the patient” and in lines 2-3, which renders the claim indefinite because it is unclear how the patient sensor attached to a patient be the basis for position information of a surgical instrument which is the basis for the determination of the surgical instrument from the 3D image, is unclear if the applicant meant to recite that the surgical instrument is the position sensor, or if the surgical instrument is somehow structurally attached to the patient sensor so by tracking patient via tracking the position of the position sensor with the position tracker, the position of the surgical instrument is also concurrently tracked. It is also unclear if the applicant meant in reciting “determining a surgical instrument position from the 3D image” so that data pertaining to the position of the surgical instrument is visually or computationally extracted from the data of the 3D image or if the applicant meant that the position of the surgical instrument is determined in or graphically on and/or overlaid upon the displayed 3D image or the time when the 3D image is actually displayed. Additionally, is unclear if “a patient sensor” is meant to refer to the patient sensor in claim 1, on which claim 5 is dependent, or to a different patient sensor. It is unclear if the surgical instrument in line 2 of which the position is determined from the 3D image is the same surgical instrument in line 3 upon which the 3D instrument is based or if applicant meant to recite determining the position of a surgical instrument from a 3D image based on the position information of a different/separate surgical instrument recited earlier in the claim.
Claim 6 is also rejected due to its dependency on claim 5 in light of the above rejection for claim 5.
Claim 6 recites “R denotes a transformation relationship between a coordinate system of the patient sensor and the coordinate system of the 3D image” in lines 6-7, which renders the claim indefinite because it is unclear if “transformation relationship” refers to the transformation relationship between the coordinate systems of the patient sensor and the 3D image recited in claim 1, on which claim 6 is dependent through the chain of dependency via claim 5, or if applicant has recited  a different transformation relationship since new coordinate systems for both the patient sensor and 3D image appear are recited in claim 6 as being newly introduced. Additionally, it is unclear if “a coordinate system of the patient sensor” and “a coordinate system of the 3D image” refer to the coordinate system of the patient sensor and the coordinate system of the 3D image as recited in claim 1, or if applicant now recites new coordinate systems for both the patient sensor and the 3D image.
Claim 7 recites “calculating a transformation relationship between the coordinate system of the patient sensor and the coordinate system of the 3D image” in lines 1-3, which renders the claim indefinite because it is unclear if the transformation relationship which is calculated in claim 7 is the same transformation relationship recited in claim 1 from which claim 7 is dependent through the chain of dependency via claim 3 via claim 2, or if a transformation relationship between the coordinate system of the patient sensor and the coordinate system of the 3D image is being calculated as recited in claim 7 which is a different transformation relationship than the transformation relationship between the respective coordinate systems of the patent sensor and the 3D image as is recited in claim 1.
Allowable Subject Matter
Claims 1-3 & 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner' s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
wherein the generating of the virtual x-ray image comprises generating the virtual x-ray image by applying coordinates of each voxel of the 3D image to Equation below:
T=I·X −1 ·A −1 ·C·R 
wherein I denotes an internal parameter indicating a transformation relationship between the coordinate system of the x-ray source and a coordinate system of a detector, X denotes the transformation relationship between the coordinate system of an x-ray source sensor and the coordinate system of the x-ray source, A denotes the position information of the x-ray source sensor in the coordinate system of a position tracker, C denotes the position information of the patient sensor in the coordinate system of the position tracker, and R denotes a transformation relationship between coordinate system of the patient sensor and coordinate system of the 3D image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793